Citation Nr: 1441421	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-26 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and P.B.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to June 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2010 and in December 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.  In February 2014, the Board remanded the claims for additional development.

The claims are REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

On the claim of service connection for a right shoulder disability, in February 2014, the Board remanded the claim to obtain a medical opinion.  The VA opinion obtained in April 2014 is inadequate to decide the claim and further development under the duty to assist is required. 

On the claim for a total disability rating, the Board is deferring a decision until the claim of service connection for a right shoulder disability is finally adjudicated. 

The claim of service connection for a right shoulder disability is REMANDED for the following action.  

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine:






Whether it is as likely as not (50 percent probability) that the current right shoulder disability is related to injuries in service as described by the Veteran or the development of a new and separate condition unrelated to an injury in service?   

In formulating the opinion, the VA examiner must consider the facts of the case as determined by the Board:

The Veteran received the Combat Infantry Badge and there is a presumption that he injured his right shoulder in combat in the Republic of Vietnam, when he jumped from a helicopter, about 20 feet off the ground, and landed on his elbow, even though not documented in the service treatment records, because the injury is consistent with the circumstances and conditions of combat. 

The Veteran is competent and his statements are credible to the extent that he has described pain and limitation of motion since his in-service injury even though not documented in the medical records.  







In formulating the opinion, the VA examiner must address:

The clinical significance of the right shoulder injury at work in 2010 as it relates to the injury in service as described by the Veteran and to the current right shoulder disability.

The Veteran's file must reviewed by the VA examiner. 

2.  After the above development, adjudicate the claim of service connection.  On the claim for a total disability rating, consider any additional evidence since the issuance of the supplemental statement of the case in June 2014.  If any benefit is denied furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

